Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 18, 2018

The Court of Appeals hereby passes the following order:

A18I0251. DEMETRIUS CURTIS v. THE STATE.

      Demetrius Curtis, who is in jail on criminal charges, filed a pro se “Motion to
Indict or Dismiss” and a motion for discharge. The trial court denied the motions, and
Curtis filed this application for interlocutory appeal. We, however, lack jurisdiction.
      The trial court’s order is interlocutory. See Stewart v. State, 240 Ga. App. 154,
154 (522 SE2d 743) (1999) (order denying motion to dismiss an indictment is
interlocutory). An interlocutory order is not appealable without a certificate of
immediate review. See OCGA § 5-6-34 (b); Atlanta Hanggliders & Ultralights, Inc.
v. Rountree, 169 Ga. App. 647, 647 (314 SE2d 679) (1984). Here, Curtis failed to
obtain a certificate of immediate review. We thus lack jurisdiction to consider his
application for interlocutory appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/18/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.